UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. REBORNNE (USA) INC. (Exact name of registrant as specified in the Charter) Florida 333-110324 90-0515106 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Level 23, 120 Albert Street, Auckland City, Aukland, New Zealand 1010 (Address of Principal Executive Offices) (Zip Code) (+0064) 9-909-8886 (Issuer Telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 16, 2010: 28,800,000 shares of common stock. REBORNNE (USA), INC. FORM 10-Q June 30, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II— OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements Rebornne (USA), Inc. Unaudited Consolidated Financial Statements June 30, 2010 and March 31, 2010 (Stated in US Dollars) Rebornne (USA), Inc. Contents Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Stockholder’s Equity 4 Consolidated Statements of Cash Flows 5 – 6 Notes to Consolidated Financial Statements 7 - 19 To:The Stockholder and Board of Directors Rebornne (USA), Inc. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheets of Rebornne (USA), Inc. as of June 30, 2010 and March 31, 2010, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for the three-month periods ended June 30, 2010 and March 31, 2010. These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with United States generally accepted accounting principles. San Mateo, California Samuel H. Wong & Co., LLP August 3, 2010 Certified Public Accountants 1 Rebornne (USA), Inc. Consolidated Statements of Operations For the three-month periods ended June 30, 2010 and 2009 (Stated in US Dollars) Notes 6/30/2010 3/31/2010 ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Other Receivable Inventories 3 Advance to Suppliers Related Parties Receivable 4 Total Current Assets Non-Current Assets Property, Plant & Equipment, net 5 Long-Term Investment 6 Other Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts Payable $ $ Taxes Payable 7 Other Payable Related Party Payable 8 Customer Deposits Total Current Liabilities TOTAL LIABILITIES STOCKHOLDER’S EQUITY Common Stock ($1.00 par value, 2,000 shares authorized issued and outstanding at June 30 andMarch 31, 2010) Retained Earnings Accumulated Other Comprehensive Income ) TOTAL STOCKHOLDER’S EQUITY TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ $ See Notes to Consolidated Financial Statements and Accountant’s Report 2 Rebornne (USA), Inc. Consolidated Statements of Operations For the three-month periods ended June 30, 2010 and 2009 (Stated in US Dollars) Notes 6/30/2010 6/30/2009 Revenues Sales $ $ Cost of Goods Sold Gross Profit Operating Expenses Selling Expenses General & Administrative Expenses Total Operating Expenses Operating Income Other Income (Expenses) Other Income - Other Expenses ) ) Interest Income 56 - Interest Expense - ) Total Other Income/(Expenses) ) Earnings before Tax Income Tax - - Net Income $ $ Earnings per share -Basic $ $ -Diluted $ $ Weighted average shares outstanding -Basic -Diluted See Notes to Consolidated Financial Statements and Accountant’s Report 3 Rebornne (USA), Inc. Consolidated Statements of Changes in Stockholder’s Equity For the year ended March 31, 2010 and the three-month period June 30, 2010 (Stated in US Dollars) Accumulated Number Additional Other of Common Paid in Retained Comprehensive Shares Stock Capital Earnings Income Total Balance at April 1, 2009 $ $
